 8:19-cv-00043-RGK-PRSE Doc # 49 Filed: 06/09/21 Page 1 of 4 - Page ID # 1702




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Petitioner,                             8:19CV43

      vs.
                                               MEMORANDUM AND ORDER
BRAD   JOHNSON,       and          DOUG
PETERSON, Attorney General;

                   Respondents.


       This matter is before the court on Petitioner Eric M. Robinson’s
(“Petitioner” or “Robinson”) Motion for Extension of Time to File a Notice of
Appeal (filing 48) filed on June 3, 2021. The court dismissed Robinson’s habeas
petition with prejudice and entered judgment on March 31, 2021. (Filings 45 &
46.) Robinson asks the court to “extend the time for [his] application for the
request of appeal to the circuit court and extend the time for the Rule 60 motion
that will stop the clock for appeal.” (Filing 48 at CM/ECF p. 4.)

       Pursuant to Federal Rule of Appellate Procedure 4(a)(1)(A), the notice of
appeal in a civil case must be filed within 30 days of the entry of judgment. “A
timely notice of appeal is both mandatory and jurisdictional.” Burgs v. Johnson
Cnty., Iowa, 79 F.3d 701, 702 (8th Cir. 1996). Moreover, an untimely notice of
appeal cannot serve as a motion for extension of time to file an appeal. Id. A
district court may extend the time to file a notice of appeal if a party moves for an
extension of time and shows excusable neglect or good cause, provided that the
party moves for the extension of time within 30 days of the expiration of the 30-
day period set out in Rule 4(a)(1)(A). Fed. R. App. P. 4(a)(5)(A). In addition, if a
party files one of the post-judgment motions listed in Rule 4(a)(4)(A), the time to
file the appeal runs from the entry of the order disposing of the motion. Fed. R.
App. P. 4(a)(4)(A).
 8:19-cv-00043-RGK-PRSE Doc # 49 Filed: 06/09/21 Page 2 of 4 - Page ID # 1703




       Here, the court entered a final judgment dismissing Robinson’s habeas
petition on March 31, 2021. (Filing 46.) Robinson did not file a notice of appeal
within 30 days of the court’s Judgment, nor did he file any post-judgment motions
that would extend the time to file a notice of appeal. Robinson’s motion for an
extension of time to file an appeal was filed on June 3, 2021. (Filing 48.) To be
timely, the motion needed to be received by the clerk’s office by June 1, 2021. See
Fed. R. Civ. P. 5(d)(2) (A paper not filed electronically is filed by delivering it: (A)
to the clerk . . . .”); see also Fed. R. App. P. 25(a)(2)(A)(i) (“For a paper not filed
electronically, filing may be accomplished by mail addressed to the clerk, but
filing is not timely unless the clerk receives the papers within the time fixed for
filing.”). Thus, Robinson has failed to satisfy the requirements for an extension of
the time to appeal under Federal Rule of Appellate Procedure 4(a)(5).

      Separate from the deadlines set forth above, Federal Rule of Appellate
Procedure 4(a)(6) allows a district court to reopen the time to file an appeal if three
conditions are satisfied:

      The district court may reopen the time to file an appeal for a period of
      14 days after the date when its order to reopen is entered, but only if
      all the following conditions are satisfied:

             (A) the court finds that the moving party did not receive notice
             under Federal Rule of Civil Procedure 77(d) of the entry of the
             judgment or order sought to be appealed within 21 days after
             entry;

             (B) the motion is filed within 180 days after the judgment or
             order is entered or within 14 days after the moving party
             receives notice under Federal Rule of Civil Procedure 77(d) of
             the entry, whichever is earlier; and

             (C) the court finds that no party would be prejudiced.

Fed. R. App. P. 4(a)(6).
                                           2
 8:19-cv-00043-RGK-PRSE Doc # 49 Filed: 06/09/21 Page 3 of 4 - Page ID # 1704




       In this case, a copy of the Memorandum and Order and Judgment dismissing
Robinson’s habeas petition was mailed to him on March 31, 2021, at the address
on file on that date—4640 Orchard Street, Apt. 39, Lincoln, NE 68503. (See
Docket Sheet.) On May 3, 2021, the documents were returned to the court as
undeliverable. (Filing 47.) At the court’s direction, the Order and Judgment were
resent on May 4, 2021, to Robinson at the address he provided in a separate habeas
case filed on March 18, 2021. (See Filing 2 at CM/ECF p. 282, Case No.
8:21CV118.) Though Robinson did not update his address in the present case, he
had provided his updated address to the court prior to the entry of judgment on
March 31, 2021. Accordingly, the court finds Robinson did not receive notice
under Fed. R. Civ. P. 77(d) within 21 days of the entry of Judgment. Robinson
states he did not receive notice of the court’s dismissal “until the week of
Memorial Day weekend.” (Filing 48 at CM/ECF p. 1.) Thus, assuming Robinson
did not receive notice of the court’s entry of Judgment until, at the earliest, May
24, 2021, Robinson filed his motion to extend within 14 days of receiving notice.
The court further finds no party would be prejudiced by reopening the time to file
an appeal.

       Because all three conditions of Federal Rule of Appellate Procedure 4(a)(6)
are satisfied, the court will grant Robinson’s motion to extend, and he shall have
14 days from the date of this Memorandum and Order to file a notice of appeal. To
be clear, any notice of appeal filed by Robinson must be received by the clerk’s
office no later than June 23, 2021. A notice of appeal merely postmarked by that
date will not be timely.

      Lastly, Robinson asks the court to extend the deadline “for filing a motion
under Rule 60 that would stop the appellate clock.” (Filing 48 at CM/ECF p. 1.)
The court cannot grant such a request. See Fed. R. Civ. P. 6(b)(2) (“A court must
not extend the time to act under Rule[] . . . 60(b).”); Fed. R. App. P. 4(a)(4)(A)(vi)
(motion for relief under Rule 60 extends the time to appeal if “filed no later than
                                          3
 8:19-cv-00043-RGK-PRSE Doc # 49 Filed: 06/09/21 Page 4 of 4 - Page ID # 1705




28 days after the judgment is entered”). Regardless, such extension is not
warranted as the court has granted Robinson’s motion to extend and reopened the
time to file an appeal.

      IT IS THEREFORE ORDERED that:

       1.      Petitioner’s Motion for Extension of Time to File a Notice of Appeal
(filing 48) is granted in part, and denied in part as follows:

            a.     Petitioner shall have until June 23, 2021, to file a notice of
                   appeal. Petitioner is warned that any notice of appeal must be
                   received by the clerk’s office before the close of business on,
                   June 23, 2021, in order to be timely.

            b.     Petitioner’s request to extend the deadline to file a Rule 60
                   motion to “stop the appellate clock” is denied.

      2.     The Clerk of Court is directed to set a pro se case management
deadline using the following text: June 23, 2021: deadline to file notice of appeal.

      Dated this 9th day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
